         Case 1:18-cr-00066-DKC Document 142 Filed 08/25/20 Page 1 of 3


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                      :
UNITED STATES OF AMERICA
                                      :

     v.                               :   Criminal No. DKC 18-0066-001

                                      :
DONALD MARCELL RIVERS, JR.
                                      :

                       MEMORANDUM OPINION AND ORDER

     Mr. Rivers filed correspondence with the court requesting a

transfer to home confinement under the Cares Act for the duration

of his sentence due to his apprehension that he may contract the

COVID-19 virus.        (ECF No. 138).        Mr. Rivers’ correspondence,

construed as a motion for compassionate release, will be denied

for the following reasons.

     Ordinarily,        “[t]he   court    may     not   modify   a   term   of

imprisonment once it has been imposed.”                 18 U.S.C. § 3582(c)

(2018).      This general rule is subject to certain exceptions,

including the compassionate release provision, which allows the

Bureau of Prisons (“BOP”) to seek a modification of a prisoner’s

sentence.     See id. § 3582(c)(1)(A).          Under the First Step Act of

2018, the compassionate release provision was modified to allow

prisoners also to seek a sentencing reduction directly from the

Court.     The provision now provides, in relevant part, that:

           The court may not modify a term of imprisonment
     once it has been imposed except that:
         Case 1:18-cr-00066-DKC Document 142 Filed 08/25/20 Page 2 of 3


                 (1) in any case that—

             (A) the court, upon motion of the Director of the
       Bureau of Prisons, or upon motion of the defendant after
       the defendant has fully exhausted all administrative
       rights to appeal a failure of the Bureau of Prisons to
       bring a motion on the defendant’s behalf or the lapse of
       30 days from the receipt of such request by the warden
       of the defendant’s facility, whichever is earlier, may
       reduce the term of imprisonment (and may impose a term
       of probation or supervised release with or without
       conditions that does not exceed the unserved portion of
       the original term of imprisonment), after considering
       the factors set forth in section 3553(a) to the extent
       that they are applicable, if it finds that—

             (i) extraordinary and compelling reasons warrant
       such a reduction;

                                *    *    *

       and that such a reduction is consistent with applicable
       policy statements issued by the Sentencing Commission[.]

       Mr. Rivers is confined at Allenwood USP. He does not indicate

that   he    suffers    with   any   underlying   health   issues.        As   of

August 25, 2020, the Bureau of Prisons website reports that there

are no inmates that have tested positive for COVID-19 at Allenwood

USP. COVID-19 Coronavirus, https://www.bop.gov/coronavirus/ (last

visited August 25, 2020).            Mr. Rivers is serving a 168 month

sentence imposed on November 19, 2018, on his convictions for armed

bank robbery and brandishing a firearm during a crime of violence.

His current release date is January 13, 2030.

       While all share the concern over the public health challenges

caused      by    COVID-19,    and   appreciate   the   heightened   anxiety

experienced by those incarcerated in correctional facilities, the


                                           2
       Case 1:18-cr-00066-DKC Document 142 Filed 08/25/20 Page 3 of 3


generalized and unspecific reasons stated by Mr. Rivers do not

satisfy the standard for compassionate release.               See, e.g., United

States v. Hood, 2020 WL 2091070 (W.D.N.C. April 30, 2020) (“Without

a    particularized        susceptibility        to   the     disease     and   a

particularized risk of contracting the disease at his prison

facility, . . . Defendant has not shown that ‘extraordinary and

compelling reasons’ warrant his release.”) As pointed out by Judge

Bell, the BOP has instituted enhanced health and safety regulations

to combat the spread of the disease.              See also, United States v.

Humphries, 2020 WL 2331247 (W.D.N.C. May 11, 2020) (“[T]he mere

fact that the Defendant faces a potential risk of contracting

COVID-19 is not sufficient to justify his release.                 As the Court

of   Appeals   for   the    Third   Circuit      recently     noted,   ‘the   mere

existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify

compassionate    release,     especially        considering    BOP’s    statutory

role, and its extensive and professional efforts to curtail the

virus’s spread.’      United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020).”

      Accordingly, the Mr. Rivers’ correspondence, construed as a

motion for compassionate release (ECF No. 138) BE, and the same

hereby IS, DENIED.


August 25, 2020                                /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge

                                            3
